 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          KIMBERLY ZEWDU, et al.,                         CASE NO. C20-0011JLR

11                                Plaintiffs,               ORDER GRANTING
                   v.                                       STIPULATED STAY
12
            CYNTHIA MUNITA, et al.,
13
                                  Defendants.
14

15          Before the court is the parties’ stipulated motion to stay this matter. (Stip. (Dkt.

16   # 8). Based on the parties’ representations, the court finds good cause to STAY this

17   matter until further order of the court. The court further ORDERS that (1) the parties

18   shall file a joint status report within 10 days of the completion of the administrative

19   proceedings identified in the parties’ stipulation (see id. at 1-2), or 60 days after the filing

20   date of this order, whichever is earlier; and (2) any party may move to terminate the stay

21   //

22   //


     ORDER - 1
 1   at any time if the party no longer believes the stay serves the purposes for which it was

 2   entered.

 3          Dated this 10th day of March, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
